Opinion filed January 26, 2012




                                               In The


   Eleventh Court of Appeals
                                             __________

                                       No. 11-12-00007-CR
                                           __________

                         IN RE DANIEL VASQUEZ DOMINGUEZ



                                   Original Mandamus Proceeding



                               MEMORANDUM OPINION

           Relator, Daniel Vasquez Dominguez, has filed a petition for writ of mandamus
complaining of the Hon. Lee Hamilton, judge of the 104th District Court of Taylor County, in
connection with his request for a free appellate record.          We deny the petition for writ of
mandamus.
           Relator is seeking a free appellate record in criminal proceedings that occurred in 2006 or
earlier.     Thus, relator is seeking a free record in criminal appellate proceedings that have
concluded. An indigent criminal defendant is not entitled, either as a matter of equal protection
or of due process, to a free record of prior proceedings for use in pursuing postconviction relief.
United States v. MacCollom, 426 U.S. 317, 322-23 (1976); In re Trevino, 79 S.W.3d 794, 796
(Tex. App.—Corpus Christi 2002, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 783
(Tex. App.—Houston [1st Dist.] 1993, order). To obtain a free record for use in a postconviction
proceeding, a relator must show that the subsequent proceeding is not frivolous by making a
specific showing of the issues to be raised and a specific need for the record to demonstrate the
right to postconviction relief.    See In re Coronado, 980 S.W.2d 691, 693 (Tex. App.—
San Antonio 1998, orig. proceeding); Eubanks v. Mullin, 909 S.W.2d 574, 576-77 (Tex. App.—
Fort Worth 1995, orig. proceeding); Escobar, 880 S.W.2d at 783.
       Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal. Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding). Relator has not provided this court with anything to
show that a postconviction proceeding would not be frivolous, and he has not shown a specific
need for the record. Consequently, relator has failed to demonstrate that he is entitled to a free
record from the prior proceedings.
       Accordingly, we deny relator’s petition for writ of mandamus.

                                                            PER CURIAM



January 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2